DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 Ln 7-9 states “sealing means (8)… being capable of contacting the cylinder (2)”.  This limitation used the words ‘means’ with the functional language ‘being capable of contacting’ but failed to provide sufficient structure to perform the recited function.  Therefore, this limitation is being interpreted under 112(f).  The applicants published application, RABHI; Vianney US 20210301806 A1, hereinafter PA, depicts in Fig. 2 sealing means (8) and identifies/describes its structure in [0074] as a “cut segment (38) accommodated in a groove”.  This has been interpreted by the examiner as a typical ‘ring type’ seal installed within a groove recessed into the piston as depicted in Fig. 2 AND ITS EQUIVALENTS as stated in [0076].  Another disclosure of the ‘sealing means’ the examiner has interpreted the claimed limitation as is the sealing means claimed in Claim 6, and depicted in Fig. 6.  
Claim 10 Ln 10-11 states “centering means (39) which radially center said basket (32) in the sliding skirt (18)”.  This limitation used the words ‘means’ with the functional language ‘which radially center said basket’ but failed to provide sufficient structure to perform the recited function.  Therefore, this limitation is being interpreted under 112(f).  The PA, depicts in Fig. 6 centering means (39) and identifies/describes its structure in [0106-0107] as a “the centering means 39 may, for example, consist of an elastic ring 28 which encloses a groove formed on the periphery of the body of the spring basket 32, or consist of a boss formed on the periphery of said body”.  Therefore, the examiner has interpreted the centering means to be a ring, a boss AND their EQUIVALENTS.  

Claim Objections
Claims 1, 4, 6, 9 10 and 14 are objected to because of the following informalities:  
Claim 1 Ln 2, please amend to --[[the]] an external cylindrical surface--.
Claim 1 Ln 3, please amend to --and one 
Claim 1 Ln 4-5, please amend to --[[the]] another end of said piston--.
Claim 1 Ln 7, please amend to --[[the]] a vicinity--.
Claim 1 Ln 8, please amend to --[[the]] an end--.
Claim 4 Ln 3, please amend to --[[the]] an inside--.
Claim 4 Ln 4, please amend to --[[the]] an outside--.
Claim 6 Ln 7, please amend to --[[the]] an amplitude--.
Claim 6 Ln 14, please amend to --[[the]] a pressure--.
Claim 9 Ln 3, please amend to --[[the]] a radial thickness--.
Claim 9 Ln 4, please amend to --said sliding skirt--.
Claim 9 Ln 5, please amend to --at [[the]] a center thereof--.
Claim 10 Ln 2, please amend to --[the] an external surface--.
Claim 14 Ln 3, please amend to --[[the]] an inside--.
Claim 14 Ln 3, please amend to --[[the]] an outside--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 10 cites the limitation "at least one depressurized radial groove”.  It is unclear if this groove is the same as or different from the “depressurized groove” stated in line one.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same groove.
Claim 1 Ln 10 cites the limitation "the surface”.  This limitation lacks antecedent basis and it is unclear to which previous limitation it is referring.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the external cylindrical surface--, (see claim 1 Ln 2).
Claim 1 Ln 11 cites the limitation "said groove”.  This limitation lacks antecedent basis and it is unclear to which previous limitation it is referring.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --said radial groove--.
Claim 2 Ln 3 cites the limitation "the surface”.  This limitation lacks antecedent basis and it is unclear to which previous limitation it is referring.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the external cylindrical surface-- (see claim 1 Ln 2).
Claim 6 Ln 3-5 cites the limitation "…sliding skirt… arranged in the extension and in the axis of the fixed skirt (3) on the side of the axial compression face (4)”.  This limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and its original meaning is lost.  Therefore, the scope of the claim is indeterminate.  
Claim 8 Ln 2 cites the limitation "the mechanical inter-skirt connection (19)”.  Line 4 states the limitation “the decompression sleeve (13)”.  Claim 8, before amendment was dependent upon claims 4 and 6. Claim 8 is now dependent upon only claim 4.  The ‘mechanical inter-skirt connection’ lacks antecedent basis.  It was only previously stated in claim 6.  It is unclear, without the additional language describing its structure/function (as stated in claim 6) how the mechanical inter-skirt connection relates to the rest of the structure of this claim.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[the]] a mechanical inter-skirt connection (19)--, but without any of the function or structure stated in claim 6.
Claim 11 Ln 2-3 cites the limitation "the sliding skirt stop (29) can bear either on the basket external flap (33) or on the basket internal flap”.  This limitation is unclear because claim 7 (from which this claim depends) stats that the internal flap rests on the spring (27) and the external flap rests on the sliding skirt (18).  It is unclear how this limitation ‘sliding skirt stop bears on external or internal flap’ can co-exist with the limitations stated on claim 7.  Stated another way, it is unclear how the internal flap can rest on the spring (27) and also the sliding skirt stop (29) or how the external flap can rest on the sliding skirt (18) and the sliding skirt stop (29).  Therefore, the scope of the claim is indeterminate.  
Claims 3-5, 7, 9, 10 and 12-14 are rejected for their dependent upon at least claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, RABHI; Vianney US 20180245583 A1, hereinafter Rabhi, discloses (Fig. 1-2, 4-7) a hydraulic piston (3) with a depressurized groove capable of translating in a cylinder (4) the external cylindrical surface of said piston constituting a fixed skirt (6), and one of the ends (depicted right end, Fig. 4) of said piston has an axial compression face (depicted right end face, Fig. 4)) which forms with the cylinder a fluid chamber (5) of variable volume filled with a working fluid (11), the other end of said piston having an axial working face (8) which cooperates with transmission means (9), wherein said piston comprises: 
Sealing means (15) positioned in the vicinity of the axial compression face (depicted as near the compression face), on the fixed skirt or at the end of the fixed skirt, such means being capable of contacting the cylinder [0045]; 
At least one depressurized radial groove (33) emerging onto the surface of the fixed skirt (depicted on the skirt (6)); said groove can be continuous or non-continuous; 
At least one axial decompression duct (depicted as extending down the axis of the piston) arranged inside the fixed skirt (depicted at the axis and therefore inside (6)) and emerging in the vicinity of the axial working face (depicted as emerging approximate (8)); 
Rabhi fails to explicitly state that at least one radial decompression duct connects the depressurized radial groove (9) to the axial decompression duct (11).
Modification to the device of Rabhi to provide the radial decompression duct cannot be performed without improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745